Exhibit 10.1

 

EPSILON ENERGY LTD.
2020 EQUITY INCENTIVE PLAN

 



A-1

 

 

TABLE OF CONTENTS

 

    Page 1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN A-5   1.1 Establishment A-5
  1.2 Purpose A-5   1.3 Term of Plan A-5 2. DEFINITIONS AND CONSTRUCTION A-5  
2.1 Definitions A-5   2.2 Construction A-10 3. ADMINISTRATION A-10   3.1
Administration by the Committee A-10   3.2 Authority of Officers A-10   3.3
Administration with Respect to Insiders A-11   3.4 Powers of the Committee A-11
  3.5 Option or SAR Repricing A-11   3.6 Indemnification A-12 4. SHARES SUBJECT
TO PLAN A-12   4.1 Maximum Number of Shares Issuable A-12   4.2 Share Counting
A-12   4.3 Adjustments for Changes in Capital Structure A-12   4.4 Assumption or
Substitution of Awards A-13 5. ELIGIBILITY, PARTICIPATION AND AWARD LIMITATIONS
A-13   5.1 Persons Eligible for Awards A-13   5.2 Participation in the Plan A-13
  5.3 Incentive Stock Option Limitations A-13   5.4 Nonemployee Director Award
Limit A-14 6. STOCK OPTIONS A-14   6.1 Exercise Price A-14   6.2 Exercisability
and Term of Options A-14   6.3 Payment of Exercise Price A-14   6.4 Effect of
Termination of Service A-15   6.5 Transferability of Options A-16 7. STOCK
APPRECIATION RIGHTS A-16   7.1 Types of SARs Authorized A-16   7.2 Exercise
Price A-16   7.3 Exercisability and Term of SARs A-17   7.4 Exercise of SARs
A-17   7.5 Deemed Exercise of SARs A-17   7.6 Effect of Termination of Service
A-17   7.7 Transferability of SARs A-17 8. RESTRICTED STOCK AWARDS A-18   8.1
Types of Restricted Stock Awards Authorized A-18   8.2 Purchase Price A-18

 



A-2

 

 

    Page   8.3 Purchase Period A-18   8.4 Payment of Purchase Price A-18   8.5
Vesting and Restrictions on Transfer A-18   8.6 Voting Rights; Dividends and
Distributions A-19   8.7 Effect of Termination of Service A-19   8.8
Nontransferability of Restricted Stock Award Rights A-19 9. RESTRICTED STOCK
UNITS A-19   9.1 Grant of Restricted Stock Unit Awards A-19   9.2 Purchase Price
A-19   9.3 Vesting A-20   9.4 Voting Rights, Dividend Equivalent Rights and
Distributions A-20   9.5 Effect of Termination of Service A-20   9.6 Settlement
of Restricted Stock Unit Awards A-20   9.7 Nontransferability of Restricted
Stock Unit Awards A-21 10. PERFORMANCE AWARDS A-21   10.1 Types of Performance
Awards Authorized A-21   10.2 Initial Value of Performance Shares and
Performance Units A-21   10.3 Establishment of Performance Period, Performance
Goals and Performance Award Formula A-21   10.4 Measurement of Performance Goals
A-21   10.5 Settlement of Performance Awards A-23   10.6 Voting Rights; Dividend
Equivalent Rights and Distributions A-24   10.7 Effect of Termination of Service
A-24   10.8 Nontransferability of Performance Awards A-24 11. CASH-BASED AWARDS
AND OTHER STOCK-BASED AWARDS A-25   11.1 Grant of Cash-Based Awards A-25   11.2
Grant of Other Stock-Based Awards A-25   11.3 Value of Cash-Based and Other
Stock-Based Awards A-25   11.4 Payment or Settlement of Cash-Based Awards and
Other Stock-Based Awards A-25   11.5 Voting Rights; Dividend Equivalent Rights
and Distributions A-25   11.6 Effect of Termination of Service A-26   11.7
Nontransferability of Cash-Based Awards and Other Stock-Based Awards A-26 12.
STANDARD FORMS OF AWARD AGREEMENT A-26   12.1 Award Agreements A-26   12.2
Authority to Vary Terms A-26 13. CHANGE IN CONTROL A-26   13.1 Effect of Change
in Control on Awards A-26   13.2 Effect of Change in Control on Nonemployee
Director Awards A-27   13.3 Federal Excise Tax Under Section 4999 of the Code
A-27 14. COMPLIANCE WITH SECURITIES LAW A-28 15. COMPLIANCE WITH SECTION 409A
A-28   15.1 Awards Subject to Section 409A A-28   15.2 Deferral and/or
Distribution Elections A-28

 



A-3

 

 

    Page   15.3 Subsequent Elections A-29   15.4 Payment of Section 409A
Deferred Compensation A-29 16. TAX WITHHOLDING A-31   16.1 Tax Withholding in
General A-31   16.2 Withholding in or Directed Sale of Shares A-31 17.
AMENDMENT, SUSPENSION OR TERMINATION OF PLAN A-31 18. MISCELLANEOUS PROVISIONS
A-31   18.1 Repurchase Rights A-31   18.2 Forfeiture Events A-32   18.3
Provision of Information A-32   18.4 Rights as Employee, Consultant or Director
A-32   18.5 Rights as a Shareholder A-32   18.6 Delivery of Title to Shares A-32
  18.7 Fractional Shares A-33   18.8 Retirement and Welfare Plans A-33   18.9
Beneficiary Designation A-33   18.10 Severability A-33   18.11 No Constraint on
Corporate Action A-33   18.12 Unfunded Obligation A-33   18.13 Choice of Law
A-33

 



A-4

 

 

Epsilon Energy Ltd.
2020 Equity Incentive Plan

 

1.ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

 

1.1   Establishment.   The Epsilon Energy Ltd. 2020 Equity Incentive Plan (the
“Plan”) is hereby established effective as of September 1, 2020, the date of the
approval of the Plan by the Company’s shareholders (the “Effective Date”).

 

1.2   Purpose.   The purpose of the Plan is to advance the interests of the
Participating Company Group and its shareholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan seeks to achieve this
purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Awards, Restricted Stock Units, Performance Shares,
Performance Units, Cash-Based Awards and Other Stock-Based Awards.

 

1.3   Term of Plan.   The Plan shall continue in effect until its termination by
the Committee; provided, however, that all Awards shall be granted, if at all,
within ten (10) years from the Effective Date.

 

2.DEFINITIONS AND CONSTRUCTION.

 

2.1   Definitions.   Whenever used herein, the following terms shall have their
respective meanings set forth below:

 

(a)   “Affiliate” means (i) a parent entity, other than a Parent Corporation,
that directly, or indirectly through one or more intermediary entities, controls
the Company or (ii) a subsidiary entity, other than a Subsidiary Corporation,
that is controlled by the Company directly or indirectly through one or more
intermediary entities. For this purpose, the terms “parent,” “subsidiary,”
“control” and “controlled by” shall have the meanings assigned to such terms for
the purposes of registration of securities on Form S-8 under the Securities Act.

 

(b)   “Award” means any Option, Stock Appreciation Right, Restricted Stock
Purchase Right, Restricted Stock Bonus, Restricted Stock Unit, Performance
Share, Performance Unit, Cash-Based Award or Other Stock-Based Award granted
under the Plan.

 

(c)   “Award Agreement” means a written or electronic agreement between the
Company and a Participant setting forth the terms, conditions and restrictions
applicable to an Award.

 

(d)   “Board” means the Board of Directors of the Company.

 

(e)   “Cash-Based Award” means an Award denominated in cash and granted pursuant
to Section 11.

 

(f)   “Cashless Exercise” means a Cashless Exercise as defined in
Section 6.3(b)(i).

 

(g)   “Cause” means, unless such term or an equivalent term is otherwise defined
by the applicable Award Agreement or other written agreement between a
Participant and a Participating Company applicable to an Award, any of the
following: (i) the Participant’s theft, dishonesty, willful misconduct, breach
of fiduciary duty for personal profit, or falsification of any Participating
Company documents or records; (ii) the Participant’s material failure to abide
by a Participating Company’s code of conduct or other policies (including,
without limitation, policies relating to confidentiality and reasonable
workplace conduct); (iii) the Participant’s unauthorized use, misappropriation,
destruction or diversion of any tangible or intangible asset or corporate
opportunity of a Participating Company (including, without limitation, the
Participant’s improper use or disclosure of a Participating Company’s
confidential or proprietary information); (iv) any intentional act by the
Participant which has a material detrimental effect on a Participating Company’s
reputation or business; (v) the Participant’s repeated failure to perform any
reasonable assigned duties after written notice from a Participating Company of,
and a reasonable

 



A-5

 

 

opportunity to cure, such failure; (vi) any material breach by the Participant
of any employment, service, non-disclosure, non-competition, non-solicitation or
other similar agreement between the Participant and a Participating Company,
which breach is not cured pursuant to the terms of such agreement; or (vii) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs the Participant’s ability to perform his or her
duties with a Participating Company.

 

(h)   “Change in Control” means, unless such term or an equivalent term is
otherwise defined by the applicable Award Agreement or other written agreement
between the Participant and a Participating Company applicable to an Award, the
occurrence of any one or a combination of the following:

 

(i)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total Fair Market
Value or total combined voting power of the Company’s then-outstanding
securities entitled to vote generally in the election of Directors; provided,
however, that a Change in Control shall not be deemed to have occurred if such
degree of beneficial ownership results from any of the following: (A) an
acquisition by any person who on the Effective Date is the beneficial owner of
more than fifty percent (50%) of such voting power, (B) any acquisition directly
from the Company, including, without limitation, pursuant to or in connection
with a public offering of securities, (C) any acquisition by the Company,
(D) any acquisition by a trustee or other fiduciary under an employee benefit
plan of a Participating Company or (E) any acquisition by an entity owned
directly or indirectly by the shareholders of the Company in substantially the
same proportions as their ownership of the voting securities of the Company; or

 

(ii)   an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the shareholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 2.1(ee)(iii), the entity to which the assets
of the Company were transferred (the “Transferee”), as the case may be; or

 

(iii)   a date specified by the Committee following approval by the shareholders
of a plan of complete liquidation or dissolution of the Company;

 

provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this Section 2.1(h) in which
a majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.

 

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
determine whether multiple events described in subsections (i), (ii) and
(iii) of this Section 2.1(h) are related and to be treated in the aggregate as a
single Change in Control, and its determination shall be final, binding and
conclusive.

 

(i)   “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations and administrative guidelines promulgated thereunder.

 

(j)   “Committee” means the Compensation Committee and such other committee or
subcommittee of the Board, if any, duly appointed to administer the Plan and
having such powers in each instance as shall be specified by the Board. If, at
any time, there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all

 



A-6

 

 

of the powers of the Committee granted herein, and, in any event, the Board may
in its discretion exercise any or all of such powers.

 

(k)   “Common Share” means the common shares of the Company, as adjusted from
time to time in accordance with Section 4.4.

 

(l)   “Company” means Epsilon Energy Ltd., a corporation incorporated under the
laws of the Province of Alberta, Canada, and any successor corporation thereto.

 

(m)   “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a Director) to a Participating Company,
provided that the identity of such person, the nature of such services or the
entity to which such services are provided would not preclude the Company from
offering or selling securities to such person pursuant to the Plan in reliance
on registration on Form S-8 under the Securities Act.

 

(n)   “Director” means a member of the Board.

 

(o)   “Disability” means, unless such term or an equivalent term is otherwise
defined by the applicable Award Agreement or other written agreement between the
Participant and a Participating Company applicable to an Award, the permanent
and total disability of the Participant, within the meaning of Section 22(e)(3)
of the Code.

 

(p)   “Dividend Equivalent Right” means the right of a Participant, granted at
the discretion of the Committee or as otherwise provided by the Plan, to receive
a credit for the account of such Participant in an amount equal to the cash
dividends paid on one Common Share for each Common Share represented by an Award
held by such Participant.

 

(q)   “Employee” means any person treated as an employee (including an Officer
or a Director who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a Director nor payment of a
Director’s fee shall be sufficient to constitute employment for purposes of the
Plan. The Company shall determine in good faith and in the exercise of its
discretion whether an individual has become or has ceased to be an Employee and
the effective date of such individual’s employment or termination of employment,
as the case may be. For purposes of an individual’s rights, if any, under the
terms of the Plan as of the time of the Company’s determination of whether or
not the individual is an Employee, all such determinations by the Company shall
be final, binding and conclusive as to such rights, if any, notwithstanding that
the Company or any court of law or governmental agency subsequently makes a
contrary determination as to such individual’s status as an Employee.

 

(r)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(s)   “Fair Market Value” means, as of any date, the value of a Common Share or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:

 

(i)   Except as otherwise determined by the Committee, if, on such date, the
Common Shares are listed or quoted on a national or regional securities exchange
or quotation system, the Fair Market Value of a Common Share shall be the
closing price of a Common Share as quoted on the national or regional securities
exchange or quotation system constituting the primary market for the Common
Shares, as reported in The Wall Street Journal or such other source as the
Company deems reliable. If the relevant date does not fall on a day on which the
Common Shares have traded on such securities exchange or quotation system, the
date on which the Fair Market Value shall be established shall be the last day
on which the Common Shares were so traded or quoted prior to the relevant date,
or such other appropriate day as shall be determined by the Committee, in its
discretion.

 

(ii)   Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value of a Common Share on the basis of the opening,
closing, or average of the

 



A-7

 

 

high and low sale prices of a Common Share on such date or the preceding trading
day, the actual sale price of a Common Share received by a Participant, any
other reasonable basis using actual transactions in the Common Shares as
reported on a national or regional securities exchange or quotation system, or
on any other basis consistent with the requirements of Section 409A. The
Committee may vary its method of determination of the Fair Market Value as
provided in this Section for different purposes under the Plan to the extent
consistent with the requirements of Section 409A.

 

(iii)   If, on such date, the Common Shares are not listed or quoted on a
national or regional securities exchange or quotation system, the Fair Market
Value of a Common Share shall be as determined by the Committee in good faith
without regard to any restriction other than a restriction which, by its terms,
will never lapse, and in a manner consistent with the requirements of
Section 409A.

 

(t)   “Full Value Award” means any Award settled in Common Shares, other than
(i) an Option, (ii) a Stock Appreciation Right, or (iii) a Restricted Stock
Purchase Right or an Other Stock-Based Award under which the Company will
receive monetary consideration equal to the Fair Market Value (determined on the
effective date of grant) of the shares subject to such Award.

 

(u)   “Incentive Stock Option” means an Option intended to be (as set forth in
the Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.

 

(v)   “Incumbent Director” means a director who either (i) is a member of the
Board as of the Effective Date or (ii) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but excluding a director
who was elected or nominated in connection with an actual or threatened proxy
contest relating to the election of directors of the Company).

 

(w)   “Insider” means an Officer, a Director or other person whose transactions
in Common Shares are subject to Section 16 of the Exchange Act, or is otherwise
an “insider” as such term is defined by the applicable securities laws of
Canada.

 

(x)   “Net Exercise” means a Net Exercise as defined in Section 6.3(b)(iii).

 

(y)   “Nonemployee Director” means a Director who is not an Employee.

 

(z)   “Nonemployee Director Award” means any Award granted to a Nonemployee
Director.

 

(aa)   “Nonstatutory Stock Option” means an Option not intended to be (as set
forth in the Award Agreement) or which does not qualify as an incentive stock
option within the meaning of Section 422(b) of the Code.

 

(bb)   “Officer” means any person designated by the Board as an officer of the
Company.

 

(cc)   “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

 

(dd)   “Other Stock-Based Award” means an Award denominated in Common Shares and
granted pursuant to Section 11.

 

(ee)   “Ownership Change Event” means the occurrence of any of the following
with respect to the Company: (i) the direct or indirect sale or exchange in a
single or series of related transactions by the shareholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger,
consolidation or other business combination transaction in which the Company is
a party; or (iii) the sale, exchange, or transfer of all or substantially all of
the assets of the Company (other than a sale, exchange or transfer to one or
more subsidiaries of the Company).

 



A-8

 

 

(ff)   “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.

 

(gg)   “Participant” means any eligible person who has been granted one or more
Awards.

 

(hh)   “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.

 

(ii)   “Participating Company Group” means, at any point in time, the Company
and all other entities collectively which are then Participating Companies.

 

(jj)   “Performance Award” means an Award of Performance Shares or Performance
Units.

 

(kk)   “Performance Award Formula” means, for any Performance Award, a formula
or table established by the Committee pursuant to Section 10.3 which provides
the basis for computing the value of a Performance Award at one or more levels
of attainment of the applicable Performance Goal(s) measured as of the end of
the applicable Performance Period.

 

(ll)   “Performance Goal” means a performance goal established by the Committee
pursuant to Section 10.3.

 

(mm)   “Performance Period” means a period established by the Committee pursuant
to Section 10.3 at the end of which one or more Performance Goals are to be
measured.

 

(nn)   “Performance Share” means a right granted to a Participant pursuant to
Section 10 to receive a payment equal to the value of a Performance Share, as
determined by the Committee, based upon attainment of applicable Performance
Goal(s).

 

(oo)   “Performance Unit” means a right granted to a Participant pursuant to
Section 10 to receive a payment equal to the value of a Performance Unit, as
determined by the Committee, based upon attainment of applicable Performance
Goal(s).

 

(pp)   “Restricted Stock Award” means an Award of a Restricted Stock Bonus or a
Restricted Stock Purchase Right.

 

(qq)   “Restricted Stock Bonus” means Common Shares granted to a Participant
pursuant to Section 8.

 

(rr)   “Restricted Stock Purchase Right” means a right to purchase Common Shares
granted to a Participant pursuant to Section 8.

 

(ss)   “Restricted Stock Unit” means a right granted to a Participant pursuant
to Section 9 to receive on a future date or occurrence of a future event a
Common Share or cash in lieu thereof, as determined by the Committee.

 

(tt)   “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.

 

(uu)   “SAR” or “Stock Appreciation Right” means a right granted to a
Participant pursuant to Section 7 to receive payment, for each Common Share
subject to such Award, of an amount equal to the excess, if any, of the Fair
Market Value of a Common Share on the date of exercise of the Award over the
exercise price thereof.

 

(vv)   “Section 409A” means Section 409A of the Code.

 

(ww)   “Section 409A Deferred Compensation” means compensation provided pursuant
to an Award that constitutes nonqualified deferred compensation within the
meaning of Section 409A.

 

(xx)   “Securities Act” means the Securities Act of 1933, as amended.

 

(yy)   “Service” means a Participant’s employment or service with the
Participating Company Group, whether as an Employee, a Director or a Consultant.
Unless otherwise provided by the

 



A-9

 

 

Committee, a Participant’s Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Participant renders Service or
a change in the Participating Company for which the Participant renders Service,
provided that there is no interruption or termination of the Participant’s
Service. Furthermore, a Participant’s Service shall not be deemed to have been
interrupted or terminated if the Participant takes any military leave, sick
leave, or other bona fide leave of absence approved by the Company. However,
unless otherwise provided by the Committee, if any such leave taken by a
Participant exceeds three (3) months, then on the first (1st) day following the
end of such three-month period the Participant’s Service shall be deemed to have
terminated, unless the Participant’s right to return to Service is guaranteed by
statute or contract. Notwithstanding the foregoing, unless otherwise designated
by the Company or required by law, an unpaid leave of absence shall not be
treated as Service for purposes of determining vesting under the Participant’s
Award Agreement. A Participant’s Service shall be deemed to have terminated
either upon an actual termination of Service or upon the business entity for
which the Participant performs Service ceasing to be a Participating Company.
Subject to the foregoing, the Company, in its discretion, shall determine
whether the Participant’s Service has terminated and the effective date of and
reason for such termination.

 

(zz)   “Stock Tender Exercise” means a Stock Tender Exercise as defined in
Section 6.3(b)(ii).

 

(aaa)   “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code or
pursuant to the applicable securities laws of Canada.

 

(bbb)   “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns shares possessing more than ten percent (10%)
of the total combined voting power of all classes of shares of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.

 

(ccc)   “Trading Compliance Policy” means the written policy of the Company
pertaining to the purchase, sale, transfer or other disposition of the Company’s
equity securities by Directors, Officers, Employees or other service providers
who may possess material, nonpublic information regarding the Company or its
securities.

 

(ddd)   “Vesting Conditions” mean those conditions established in accordance
with the Plan prior to the satisfaction of which an Award or shares subject to
an Award remain subject to forfeiture or a repurchase option in favor of the
Company exercisable for the Participant’s monetary purchase price, if any, for
such shares upon the Participant’s termination of Service or failure of a
performance condition to be satisfied.

 

2.2   Construction.   Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.

 

3.ADMINISTRATION.

 

3.1   Administration by the Committee.   The Plan shall be administered by the
Committee. All questions of interpretation of the Plan, of any Award Agreement
or of any other form of agreement or other document employed by the Company in
the administration of the Plan or of any Award shall be determined by the
Committee, and such determinations shall be final, binding and conclusive upon
all persons having an interest in the Plan or such Award, unless fraudulent or
made in bad faith. Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
Award Agreement or other agreement thereunder (other than determining questions
of interpretation pursuant to the preceding sentence) shall be final, binding
and conclusive upon all persons having an interest therein. All expenses
incurred in connection with the administration of the Plan shall be paid by the
Company.

 

3.2   Authority of Officers.   Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election that is the responsibility of or

 



A-10

 

 

that is allocated to the Company herein, provided that the Officer has apparent
authority with respect to such matter, right, obligation, determination or
election.

 

3.3   Administration with Respect to Insiders.   With respect to participation
by Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.

 

3.4   Powers of the Committee.   In addition to any other powers set forth in
the Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:

 

(a)   to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of Common Shares, units or monetary value to be
subject to each Award;

 

(b)   to determine the type of Award granted;

 

(c)   to determine the Fair Market Value of the Common Shares or other property;

 

(d)   to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
pursuant to any Award, (ii) the method of payment for shares purchased pursuant
to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of Common Shares, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Measures, Performance Period, Performance Award Formula and
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of expiration of any Award,
(vii) the effect of any Participant’s termination of Service on any of the
foregoing, and (viii) all other terms, conditions and restrictions applicable to
any Award or shares acquired pursuant thereto not inconsistent with the terms of
the Plan;

 

(e)   to determine whether an Award will be settled in Common Shares, cash,
other property or in any combination thereof;

 

(f)   to approve one or more forms of Award Agreement;

 

(g)   to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;

 

(h)   to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;

 

(i)   to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws of, or to accommodate the tax policy,
accounting principles or custom of, foreign jurisdictions whose residents may be
granted Awards; and

 

(j)   to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.

 

3.5   Option or SAR Repricing.   Without the affirmative vote of holders of a
majority of the Common Shares cast in person or by proxy at a meeting of the
shareholders of the Company at which a quorum representing a majority of all
outstanding Common Shares are present or represented by proxy, the Committee
shall not approve a program providing for either (a) the cancellation of
outstanding Options or SARs having exercise prices per share greater than the
then Fair Market Value of a

 



A-11

 

 

Common Share (“Underwater Awards”) and the grant in substitution therefor of new
Options or SARs having a lower exercise price, Full Value Awards or payments in
cash, or (b) the amendment of outstanding Underwater Awards to reduce the
exercise price thereof. This Section shall not be construed to apply to
(i) “issuing or assuming a stock option in a transaction to which Section 424(a)
applies,” within the meaning of Section 424 of the Code, (ii) adjustments
pursuant to the assumption of or substitution for an Option or SAR in a manner
that would comply with Section 409A, or (iii) an adjustment pursuant to
Section 4.4.

 

3.6   Indemnification.   In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, to the extent permitted by
applicable law, members of the Board or the Committee and any officers or
employees of the Participating Company Group to whom authority to act for the
Board, the Committee or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

 

4.SHARES SUBJECT TO PLAN.

 

4.1   Maximum Number of Shares Issuable.   Subject to adjustment as provided in
Sections 4.2, 4.3 and 4.4, the maximum aggregate number of Common Shares that
may be issued under the Plan shall be equal to 2,000,000 shares, and such shares
shall consist of authorized but unissued or reacquired Common Shares or any
combination thereof.

 

4.2   Share Counting.   If an outstanding Award for any reason expires or is
terminated or canceled without having been exercised or settled in full, or if
Common Shares acquired pursuant to an Award subject to forfeiture or repurchase
are forfeited or repurchased by the Company for an amount not greater than the
Participant’s purchase price, the Common Shares allocable to the terminated
portion of such Award or such forfeited or repurchased Common Shares shall again
be available for issuance under the Plan. Common Shares shall not be deemed to
have been issued pursuant to the Plan with respect to any portion of an Award
that is settled in cash. Upon payment in Common Shares pursuant to the exercise
of an SAR, the number of shares available for issuance under the Plan shall be
reduced by the gross number of shares for which the SAR is exercised. If the
exercise price of an Option is paid by tender to the Company, or attestation to
the ownership, of Common Shares owned by the Participant, or by means of a Net
Exercise, the number of shares available for issuance under the Plan shall be
reduced by the gross number of shares for which the Option is exercised. Shares
purchased in the open market with proceeds from the exercise of Options shall
not be added to the limit set forth in Section 4.1. Shares withheld or
reacquired by the Company in satisfaction of tax withholding obligations
pursuant to the exercise or settlement of Options or SARs pursuant to
Section 16.2 shall not again be available for issuance under the Plan. Shares
withheld or reacquired by the Company in satisfaction of tax withholding
obligations pursuant to the vesting or settlement of Full Value Awards pursuant
to Section 16.2 shall again become available for issuance under the Plan.

 

4.3   Adjustments for Changes in Capital Structure.   Subject to any required
action by the shareholders of the Company and the requirements of Sections 409A
and 424 of the Code to the extent applicable, in the event of any change in the
Common Shares effected without receipt of consideration by the Company, whether
through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the shareholders of the Company in a
form other than Common Shares (excepting regular, periodic cash dividends) that
has a material

 



A-12

 

 

effect on the Fair Market Value of Common Shares, appropriate and proportionate
adjustments shall be made in the number and kind of shares subject to the Plan
and to any outstanding Awards, the Award limits set forth in Section 5.3 and
Section 5.4, and in the exercise or purchase price per share under any
outstanding Award in order to prevent dilution or enlargement of Participants’
rights under the Plan. For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.” If a majority of the shares which are
of the same class as the shares that are subject to outstanding Awards are
exchanged for, converted into, or otherwise become (whether or not pursuant to
an Ownership Change Event) shares of another corporation (the “New Shares”), the
Committee may unilaterally amend the outstanding Awards to provide that such
Awards are for New Shares. In the event of any such amendment, the number of
shares subject to, and the exercise or purchase price per share of, the
outstanding Awards shall be adjusted in a fair and equitable manner as
determined by the Committee, in its discretion. Any fractional share resulting
from an adjustment pursuant to this Section shall be rounded down to the nearest
whole number and the exercise or purchase price per share shall be rounded up to
the nearest whole cent. In no event may the exercise or purchase price, if any,
under any Award be decreased to an amount less than the par value, if any, of
the shares subject to such Award. The Committee in its discretion, may also make
such adjustments in the terms of any Award to reflect, or related to, such
changes in the capital structure of the Company or distributions as it deems
appropriate, including modification of Performance Goals, Performance Award
Formulas and Performance Periods. The adjustments determined by the Committee
pursuant to this Section shall be final, binding and conclusive.

 

4.4   Assumption or Substitution of Awards.   The Committee may, without
affecting the number of Common Shares reserved or available hereunder, authorize
the issuance or assumption of benefits under this Plan in connection with any
merger, consolidation, acquisition of property or shares, or reorganization upon
such terms and conditions as it may deem appropriate, subject to compliance with
Section 409A and any other applicable provisions of the Code. In addition,
subject to compliance with applicable laws, and listing requirements, shares
available for grant under a shareholder approved plan of an acquired company (as
appropriately adjusted to reflect the transaction) may be used for awards under
the Plan to individuals who were not Employees or Directors of the Participating
Company Group prior to the transaction and shall not reduce the number of shares
otherwise available for issuance under the Plan.

 

5.ELIGIBILITY, PARTICIPATION AND AWARD LIMITATIONS.

 

5.1   Persons Eligible for Awards.   Awards may be granted only to Employees,
Consultants and Directors.

 

5.2   Participation in the Plan.   Awards are granted solely at the discretion
of the Committee. Eligible persons may be granted more than one Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.

 

5.3   Incentive Stock Option Limitations.

 

(a)   Maximum Number of Shares Issuable Pursuant to Incentive Stock
Options.   Subject to adjustment as provided in Section 4.4, the maximum
aggregate number of Common Shares that may be issued under the Plan pursuant to
the exercise of Incentive Stock Options shall not exceed 2,000,000 shares. The
maximum aggregate number of Common Shares that may be issued under the Plan
pursuant to all Awards other than Incentive Stock Options shall be the number of
shares determined in accordance with Section 4.1, subject to adjustment as
provided in Sections 4.2, 4.3 and 4.4.

 

(b)   Persons Eligible.   An Incentive Stock Option may be granted only to a
person who, on the effective date of grant, is an Employee of the Company, a
Parent Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”). Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option.

 



A-13

 

 

(c)   Fair Market Value Limitation.   To the extent that options designated as
Incentive Stock Options (granted under all share plans of the Participating
Company Group, including the Plan) become exercisable by a Participant for the
first time during any calendar year for shares having a Fair Market Value
greater than One Hundred Thousand Dollars ($100,000), the portion of such
options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the shares shall be determined as of the time the
option with respect to such shares is granted. If the Code is amended to provide
for a limitation different from that set forth in this Section, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section, the Participant may designate which portion of such Option the
Participant is exercising. In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first. Upon exercise of the Option, shares issued pursuant to each such
portion shall be separately identified.

 

5.4   Nonemployee Director Award Limit.   Notwithstanding any other provision of
the Plan to the contrary, the aggregate grant date fair value (computed as of
the date of grant in accordance with generally accepted accounting principles in
the United States) of all Awards granted to any Nonemployee Director during any
fiscal year of the Company, taken together with any cash compensation paid to
such Nonemployee Director during such fiscal year, shall not exceed $300,000.

 

6.STOCK OPTIONS.

 

Options shall be evidenced by Award Agreements specifying the number of Common
Shares covered thereby, in such form as the Committee shall establish. Such
Award Agreements may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

 

6.1   Exercise Price.   The exercise price for each Option shall be established
in the discretion of the Committee; provided, however, that (a) the exercise
price per share shall be not less than the Fair Market Value of a Common Share
on the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a Common Share on the
effective date of grant of the Option. Notwithstanding the foregoing, an Option
(whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price less than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner that would qualify under the provisions of
Section 409A or Section 424(a) of the Code.

 

6.2   Exercisability and Term of Options.   Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option
and (c) no Option granted to an Employee who is a non-exempt employee for
purposes of the Fair Labor Standards Act of 1938, as amended, shall be first
exercisable until at least six (6) months following the date of grant of such
Option (except in the event of such Employee’s death, disability or retirement,
upon a Change in Control, or as otherwise permitted by the Worker Economic
Opportunity Act). Subject to the foregoing, unless otherwise specified by the
Committee in the grant of an Option, each Option shall terminate ten (10) years
after the effective date of grant of the Option, unless earlier terminated in
accordance with its provisions.

 

6.3   Payment of Exercise Price.

 

(a)   Forms of Consideration Authorized.   Except as otherwise provided below,
payment of the exercise price for the number of Common Shares being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent; (ii) if permitted by the Committee and

 



A-14

 

 

subject to the limitations contained in Section 6.3(b), by means of (1) a
Cashless Exercise, (2) a Stock Tender Exercise or (3) a Net Exercise; (iii) by
such other consideration as may be approved by the Committee from time to time
to the extent permitted by applicable law, or (iv) by any combination thereof.
The Committee may at any time or from time to time grant Options which do not
permit all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.

 

(b)   Limitations on Forms of Consideration.

 

(i)   Cashless Exercise.   A “Cashless Exercise” means the delivery of a
properly executed notice of exercise together with irrevocable instructions to a
broker providing for the assignment to the Company of the proceeds of a sale or
loan with respect to some or all of the shares being acquired upon the exercise
of the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System). The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedures for the exercise of
Options by means of a Cashless Exercise, including with respect to one or more
Participants specified by the Company notwithstanding that such program or
procedures may be available to other Participants.

 

(ii)   Stock Tender Exercise.   A “Stock Tender Exercise” means the delivery of
a properly executed exercise notice accompanied by a Participant’s tender to the
Company, or attestation to the ownership, in a form acceptable to the Company of
whole Common Shares owned by the Participant having a Fair Market Value that
does not exceed the aggregate exercise price for the shares with respect to
which the Option is exercised. A Stock Tender Exercise shall not be permitted if
it would constitute a violation of the provisions of any law, regulation or
agreement restricting the redemption of the Company’s shares. If required by the
Company, an Option may not be exercised by tender to the Company, or attestation
to the ownership, of Common Shares unless such shares either have been owned by
the Participant for a period of time required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.

 

(iii)   Net Exercise.   A “Net Exercise” means the delivery of a properly
executed exercise notice followed by a procedure pursuant to which (1) the
Company will reduce the number of shares otherwise issuable to a Participant
upon the exercise of an Option by the largest whole number of shares having a
Fair Market Value that does not exceed the aggregate exercise price for the
shares with respect to which the Option is exercised, and (2) the Participant
shall pay to the Company in cash the remaining balance of such aggregate
exercise price not satisfied by such reduction in the number of whole shares to
be issued.

 

6.4   Effect of Termination of Service.

 

(a)   Option Exercisability.   Subject to earlier termination of the Option as
otherwise provided by this Plan and unless otherwise provided by the Committee,
an Option shall be exercisable after the Participant’s termination of Service to
the extent it is then vested only during the applicable time period determined
in accordance with this Section and thereafter shall terminate.

 

(i)   Disability.   If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for vested shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months (or such longer or shorter period provided by the Award Agreement) after
the date on which the Participant’s Service terminated, but in any event no
later than the date of expiration of the Option’s term as set forth in the Award
Agreement evidencing such Option (the “Option Expiration Date”).

 

(ii)   Death.   If the Participant’s Service terminates because of the death of
the Participant, the Option, to the extent unexercised and exercisable for
vested shares on the

 



A-15

 

 

date on which the Participant’s Service terminated, may be exercised by the
Participant’s legal representative or other person who acquired the right to
exercise the Option by reason of the Participant’s death at any time prior to
the expiration of twelve (12) months (or such longer or shorter period provided
by the Award Agreement) after the date on which the Participant’s Service
terminated, but in any event no later than the Option Expiration Date. The
Participant’s Service shall be deemed to have terminated on account of death if
the Participant dies within three (3) months (or such longer or shorter period
provided by the Award Agreement) after the Participant’s termination of Service.

 

(iii)   Termination for Cause.   Notwithstanding any other provision of the Plan
to the contrary, if the Participant’s Service is terminated for Cause or if,
following the Participant’s termination of Service and during any period in
which the Option otherwise would remain exercisable, the Participant engages in
any act that would constitute Cause, the Option shall terminate in its entirety
and cease to be exercisable immediately upon such termination of Service or act.

 

(iv)   Other Termination of Service.   If the Participant’s Service terminates
for any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for vested shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months (or such longer or shorter
period provided by the Award Agreement) after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

 

(b)   Extension if Exercise Prevented by Law.   Notwithstanding the foregoing,
other than termination of Service for Cause, if the exercise of an Option within
the applicable time periods set forth in Section 6.4(a) is prevented by the
provisions of Section 14 below, the Option shall remain exercisable until the
later of (i) thirty (30) days after the date such exercise first would no longer
be prevented by such provisions or (ii) the end of the applicable time period
under Section 6.4(a), but in any event no later than the Option Expiration Date.

 

6.5   Transferability of Options.   During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. An Option shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, an
Option shall be assignable or transferable subject to the applicable
limitations, if any, described in the General Instructions to Form S-8 under the
Securities Act or, in the case of an Incentive Stock Option, only as permitted
by applicable regulations under Section 421 of the Code in a manner that does
not disqualify such Option as an Incentive Stock Option.

 

7.STOCK APPRECIATION RIGHTS.

 

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of Common Shares subject to the Award, in such form as the Committee
shall establish. Such Award Agreements may incorporate all or any of the terms
of the Plan by reference and shall comply with and be subject to the following
terms and conditions:

 

7.1   Types of SARs Authorized.   SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may only be granted concurrently
with the grant of the related Option.

 

7.2   Exercise Price.   The exercise price for each SAR shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share subject to a Tandem SAR shall be the exercise price per share under
the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a Common Share
on the effective date of grant of the SAR. Notwithstanding the foregoing, an SAR
may be granted with an exercise price lower than the minimum exercise price set
forth above if such SAR is granted pursuant to an

 



A-16

 

 

assumption or substitution for another stock appreciation right in a manner that
would qualify under the provisions of Section 409A of the Code.

 

7.3   Exercisability and Term of SARs.

 

(a)   Tandem SARs.   Tandem SARs shall be exercisable only at the time and to
the extent, and only to the extent, that the related Option is exercisable,
subject to such provisions as the Committee may specify where the Tandem SAR is
granted with respect to less than the full number of Common Shares subject to
the related Option. The Committee may, in its discretion, provide in any Award
Agreement evidencing a Tandem SAR that such SAR may not be exercised without the
advance approval of the Company and, if such approval is not given, then the
Option shall nevertheless remain exercisable in accordance with its terms. A
Tandem SAR shall terminate and cease to be exercisable no later than the date on
which the related Option expires or is terminated or canceled. Upon the exercise
of a Tandem SAR with respect to some or all of the shares subject to such SAR,
the related Option shall be canceled automatically as to the number of shares
with respect to which the Tandem SAR was exercised. Upon the exercise of an
Option related to a Tandem SAR as to some or all of the shares subject to such
Option, the related Tandem SAR shall be canceled automatically as to the number
of shares with respect to which the related Option was exercised.

 

(b)   Freestanding SARs.   Freestanding SARs shall be exercisable at such time
or times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that (i) no Freestanding SAR shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such SAR and (ii) no
Freestanding SAR granted to an Employee who is a non-exempt employee for
purposes of the Fair Labor Standards Act of 1938, as amended, shall be first
exercisable until at least six (6) months following the date of grant of such
SAR (except in the event of such Employee’s death, disability or retirement,
upon a Change in Control, or as otherwise permitted by the Worker Economic
Opportunity Act). Subject to the foregoing, unless otherwise specified by the
Committee in the grant of a Freestanding SAR, each Freestanding SAR shall
terminate ten (10) years after the effective date of grant of the SAR, unless
earlier terminated in accordance with its provisions.

 

7.4   Exercise of SARs.   Upon the exercise (or deemed exercise pursuant to
Section 7.5) of an SAR, the Participant (or the Participant’s legal
representative or other person who acquired the right to exercise the SAR by
reason of the Participant’s death) shall be entitled to receive payment of an
amount for each share with respect to which the SAR is exercised equal to the
excess, if any, of the Fair Market Value of a Common Share on the date of
exercise of the SAR over the exercise price. Payment of such amount shall be
made (a) in the case of a Tandem SAR, solely in Common Shares in a lump sum upon
the date of exercise of the SAR and (b) in the case of a Freestanding SAR, in
cash, Common Shares, or any combination thereof as determined by the Committee,
in a lump sum upon the date of exercise of the SAR. When payment is to be made
in Common Shares, the number of shares to be issued shall be determined on the
basis of the Fair Market Value of a Common Share on the date of exercise of the
SAR. For purposes of Section 7, an SAR shall be deemed exercised on the date on
which the Company receives notice of exercise from the Participant or as
otherwise provided in Section 7.5.

 

7.5   Deemed Exercise of SARs.   If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a
payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion.

 

7.6   Effect of Termination of Service.   Subject to earlier termination of the
SAR as otherwise provided herein and unless otherwise provided by the Committee,
an SAR shall be exercisable after a Participant’s termination of Service only to
the extent and during the applicable time period determined in accordance with
Section 6.4 (treating the SAR as if it were an Option) and thereafter shall
terminate.

 

7.7   Transferability of SARs.   During the lifetime of the Participant, an SAR
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative. An SAR shall not be subject

 



A-17

 

 

in any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. Notwithstanding the foregoing, to the extent permitted by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Award, a Tandem SAR related to a Nonstatutory Stock Option or a
Freestanding SAR shall be assignable or transferable subject to the applicable
limitations, if any, described in the General Instructions to Form S-8 under the
Securities Act.

 

8.RESTRICTED STOCK AWARDS.

 

Restricted Stock Awards shall be evidenced by Award Agreements specifying
whether the Award is a Restricted Stock Bonus or a Restricted Stock Purchase
Right and the number of Common Shares subject to the Award, in such form as the
Committee shall establish. Such Award Agreements may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

 

8.1   Types of Restricted Stock Awards Authorized.   Restricted Stock Awards may
be granted in the form of either a Restricted Stock Bonus or a Restricted Stock
Purchase Right. Restricted Stock Awards may be granted upon such conditions as
the Committee shall determine, including, without limitation, upon the
attainment of one or more Performance Goals described in Section 10.4. If either
the grant of or satisfaction of Vesting Conditions applicable to a Restricted
Stock Award is to be contingent upon the attainment of one or more Performance
Goals, the Committee shall follow procedures substantially equivalent to those
set forth in Sections 10.3 through 10.5(a).

 

8.2   Purchase Price.   The purchase price for Common Shares issuable under each
Restricted Stock Purchase Right shall be established by the Committee in its
discretion. No monetary payment (other than applicable tax withholding) shall be
required as a condition of receiving Common Shares pursuant to a Restricted
Stock Bonus, the consideration for which shall be services actually rendered to
a Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to a Participating
Company or for its benefit having a value not less than the par value of the
Common Shares subject to a Restricted Stock Award.

 

8.3   Purchase Period.   A Restricted Stock Purchase Right shall be exercisable
within a period established by the Committee, which shall in no event exceed
thirty (30) days from the effective date of the grant of the Restricted Stock
Purchase Right.

 

8.4   Payment of Purchase Price.   Except as otherwise provided below, payment
of the purchase price for the number of Common Shares being purchased pursuant
to any Restricted Stock Purchase Right shall be made (a) in cash, by check or in
cash equivalent, (b) by such other consideration as may be approved by the
Committee from time to time to the extent permitted by applicable law, or (c) by
any combination thereof.

 

8.5   Vesting and Restrictions on Transfer.   Shares issued pursuant to any
Restricted Stock Award may (but need not) be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 10.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award. During any period in
which shares acquired pursuant to a Restricted Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than pursuant to an Ownership
Change Event or as provided in Section 8.8. The Committee, in its discretion,
may provide in any Award Agreement evidencing a Restricted Stock Award that, if
the satisfaction of Vesting Conditions with respect to any shares subject to
such Restricted Stock Award would otherwise occur on a day on which the sale of
such shares would violate the provisions of the Trading Compliance Policy, then
satisfaction of the Vesting Conditions automatically shall be determined on the
next trading day on which the sale of such shares would not violate the Trading
Compliance Policy. Upon request by the Company, each Participant shall execute
any agreement evidencing such transfer restrictions prior to the receipt of
Common Shares hereunder and shall promptly present to the Company any and all
certificates

 



A-18

 

 

representing Common Shares acquired hereunder for the placement on such
certificates of appropriate legends evidencing any such transfer restrictions.

 

8.6   Voting Rights; Dividends and Distributions.   Except as provided in this
Section, Section 8.5 and any Award Agreement, during any period in which shares
acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, the Participant shall have all of the rights of a shareholder of the
Company holding Common Shares, including the right to vote such shares and to
receive all dividends and other distributions paid with respect to such shares;
provided, however, that if so determined by the Committee and provided by the
Award Agreement, such dividends and distributions shall be subject to the same
Vesting Conditions as the shares subject to the Restricted Stock Award with
respect to which such dividends or distributions were paid, and otherwise shall
be paid no later than the end of the calendar year in which such dividends or
distributions are paid to shareholders (or, if later, the 15th day of the third
month following the date such dividends or distributions are paid to
shareholders). In the event of a dividend or distribution paid in Common Shares
or other property or any other adjustment made upon a change in the capital
structure of the Company as described in Section 4.4, any and all new,
substituted or additional securities or other property (other than regular,
periodic cash dividends) to which the Participant is entitled by reason of the
Participant’s Restricted Stock Award shall be immediately subject to the same
Vesting Conditions as the shares subject to the Restricted Stock Award with
respect to which such dividends or distributions were paid or adjustments were
made.

 

8.7   Effect of Termination of Service.   Unless otherwise provided by the
Committee in the Award Agreement evidencing a Restricted Stock Award, if a
Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then (a) the
Company shall have the option to repurchase for the purchase price paid by the
Participant any shares acquired by the Participant pursuant to a Restricted
Stock Purchase Right which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service and (b) the Participant shall
forfeit to the Company any shares acquired by the Participant pursuant to a
Restricted Stock Bonus which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service. The Company shall have the right to
assign at any time any repurchase right it may have, whether or not such right
is then exercisable, to one or more persons as may be selected by the Company.

 

8.8   Nontransferability of Restricted Stock Award Rights.   Rights to acquire
Common Shares pursuant to a Restricted Stock Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or the laws of descent and
distribution. All rights with respect to a Restricted Stock Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

 

9.RESTRICTED STOCK UNITS.

 

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall establish. Such Award Agreements may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

 

9.1   Grant of Restricted Stock Unit Awards.   Restricted Stock Unit Awards may
be granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 10.4. If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3 through
10.5(a).

 

9.2   Purchase Price.   No monetary payment (other than applicable tax
withholding, if any) shall be required as a condition of receiving a Restricted
Stock Unit Award, the consideration for which shall be services actually
rendered to a Participating Company or for its benefit. Notwithstanding the
foregoing, if required by applicable state corporate law, the Participant shall
furnish consideration in

 



A-19

 

 

the form of cash or past services rendered to a Participating Company or for its
benefit having a value not less than the par value of the Common Shares issued
upon settlement of the Restricted Stock Unit Award.

 

9.3   Vesting.   Restricted Stock Unit Awards may (but need not) be made subject
to Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 10.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award.

 

9.4   Voting Rights, Dividend Equivalent Rights and
Distributions.   Participants shall have no voting or dividend rights with
respect to Common Shares represented by Restricted Stock Units until the date of
the issuance of such shares (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company). However,
the Committee, in its discretion, may provide in the Award Agreement evidencing
any Restricted Stock Unit Award that the Participant shall be entitled to
Dividend Equivalent Rights with respect to the payment of cash dividends on
Common Shares during the period beginning on the date such Award is granted and
ending, with respect to each share subject to the Award, on the earlier of the
date the Award is settled or the date on which it is terminated. Dividend
Equivalent Rights, if any, shall be paid by crediting the Participant with a
cash amount or with additional whole Restricted Stock Units as of the date of
payment of such cash dividends on Common Shares, as determined by the Committee.
The number of additional Restricted Stock Units (rounded to the nearest whole
number), if any, to be credited shall be determined by dividing (a) the amount
of cash dividends paid on the dividend payment date with respect to the number
of Common Shares represented by the Restricted Stock Units previously credited
to the Participant by (b) the Fair Market Value per Common Share on such date.
If so determined by the Committee and provided by the Award Agreement, such cash
amount or additional Restricted Stock Units shall be subject to the same terms
and conditions and shall be settled in the same manner and at the same time as
the Restricted Stock Units originally subject to the Restricted Stock Unit
Award. In the event of a dividend or distribution paid in Common Shares or other
property or any other adjustment made upon a change in the capital structure of
the Company as described in Section 4.4, appropriate adjustments shall be made
in the Participant’s Restricted Stock Unit Award so that it represents the right
to receive upon settlement any and all new, substituted or additional securities
or other property (other than regular, periodic cash dividends) to which the
Participant would be entitled by reason of the Common Shares issuable upon
settlement of the Award, and all such new, substituted or additional securities
or other property shall be immediately subject to the same Vesting Conditions as
are applicable to the Award.

 

9.5   Effect of Termination of Service.   Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Restricted Stock
Unit Award, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.

 

9.6   Settlement of Restricted Stock Unit Awards.   The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee in compliance with Section 409A, if applicable, and set forth
in the Award Agreement one (1) Common Share (and/or any other new, substituted
or additional securities or other property pursuant to an adjustment described
in Section 9.4) for each Restricted Stock Unit then becoming vested or otherwise
to be settled on such date, subject to the withholding of applicable taxes, if
any. The Committee, in its discretion, may provide in any Award Agreement
evidencing a Restricted Stock Unit Award that if the settlement date with
respect to any shares issuable upon vesting of Restricted Stock Units would
otherwise occur on a day on which the sale of such shares would violate the
provisions of the Trading Compliance Policy, then the settlement date shall be
deferred until the next trading day on which the sale of such shares would not
violate the Trading Compliance Policy but in any event no later than the 15th
day of the third calendar month following the year in which such Restricted
Stock Units vest. If permitted by the Committee, the Participant may elect,
consistent with the requirements of Section 409A, to defer receipt of all or any
portion of the Common Shares or other property otherwise issuable to the
Participant pursuant to this Section, and

 



A-20

 

 

such deferred issuance date(s) and amount(s) elected by the Participant shall be
set forth in the Award Agreement. Notwithstanding the foregoing, the Committee,
in its discretion, may provide for settlement of any Restricted Stock Unit Award
by payment to the Participant in cash of an amount equal to the Fair Market
Value on the payment date of the Common Shares or other property otherwise
issuable to the Participant pursuant to this Section. Restricted Stock Units
granted to a Participant who is a Canadian resident must be settled in Common
Shares no later than the end of the third year following the year in which the
Participant rendered Service resulting in the vesting of such Restricted Stock
Units.

 

9.7   Nontransferability of Restricted Stock Unit Awards.   The right to receive
shares pursuant to a Restricted Stock Unit Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Restricted Stock Unit Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.

 

10.PERFORMANCE AWARDS.

 

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall establish. Such Award Agreements may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

 

10.1   Types of Performance Awards Authorized.   Performance Awards may be
granted in the form of either Performance Shares or Performance Units. Each
Award Agreement evidencing a Performance Award shall specify the number of
Performance Shares or Performance Units subject thereto, the Performance Award
Formula, the Performance Goal(s) and Performance Period applicable to the Award,
and the other terms, conditions and restrictions of the Award.

 

10.2   Initial Value of Performance Shares and Performance Units.   Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial monetary value equal to the Fair Market
Value of one (1) Common Share, subject to adjustment as provided in Section 4.4,
on the effective date of grant of the Performance Share, and each Performance
Unit shall have an initial monetary value established by the Committee at the
time of grant. The final value payable to the Participant in settlement of a
Performance Award determined on the basis of the applicable Performance Award
Formula will depend on the extent to which Performance Goals established by the
Committee are attained within the applicable Performance Period established by
the Committee.

 

10.3   Establishment of Performance Period, Performance Goals and Performance
Award Formula.   In granting each Performance Award, the Committee shall
establish in writing the applicable Performance Period, Performance Award
Formula and one or more Performance Goals which, when measured at the end of the
Performance Period, shall determine on the basis of the Performance Award
Formula the final value of the Performance Award to be paid to the Participant.
The Company shall notify each Participant granted a Performance Award of the
terms of such Award, including the Performance Period, Performance Goal(s) and
Performance Award Formula.

 

10.4   Measurement of Performance Goals.   Performance Goals shall be
established by the Committee on the basis of targets to be attained
(“Performance Targets”) with respect to one or more measures of business or
financial performance or other criteria established by the Committee (each, a
“Performance Measure”), subject to the following:

 

(a)   Performance Measures.   Performance Measures based on objective criteria
shall be calculated in accordance with the Company’s financial statements, or,
if such measures are not reported in the Company’s financial statements, they
shall be calculated in accordance with generally accepted accounting principles,
a method used generally in the Company’s industry, or in accordance with a
methodology established by the Committee prior to the grant of the Performance
Award. Performance Measures based on subjective criteria shall be determined on
the basis established by the Committee in granting the Award. As specified by
the Committee, Performance Measures may be calculated with respect to the
Company and each Subsidiary Corporation

 



A-21

 

 

consolidated therewith for financial reporting purposes, one or more Subsidiary
Corporations or such division or other business unit of any of them selected by
the Committee. Unless otherwise determined by the Committee prior to the grant
of the Performance Award, the Performance Measures applicable to the Performance
Award shall be calculated prior to the accrual of expense for any Performance
Award for the same Performance Period and excluding the effect (whether positive
or negative) on the Performance Measures of any change in accounting standards
or any unusual or infrequently occurring event or transaction, as determined by
the Committee, occurring after the establishment of the Performance Goals
applicable to the Performance Award. Each such adjustment, if any, shall be made
solely for the purpose of providing a consistent basis from period to period for
the calculation of Performance Measures in order to prevent the dilution or
enlargement of the Participant’s rights with respect to a Performance Award.
Performance Measures may be based upon one or more of the following, without
limitation, as determined by the Committee:

 

(i)   revenue;

 

(ii)   sales;

 

(iii)   expenses;

 

(iv)   operating income;

 

(v)   gross margin;

 

(vi)   operating margin;

 

(vii)   earnings before any one or more of: share-based compensation expense,
interest, taxes, depreciation and amortization;

 

(viii)   cash flow per debt adjusted share;

 

(ix)   pre-tax profit;

 

(x)   net operating income;

 

(xi)   net income;

 

(xii)   economic value added;

 

(xiii)   free cash flow;

 

(xiv)   operating cash flow, including debt-adjusted cash flow;

 

(xv)   balance of cash, cash equivalents and marketable securities;

 

(xvi)   share price;

 

(xvii)   earnings per share;

 

(xviii)   return on shareholder equity;

 

(xix)   return on capital;

 

(xx)   return on assets;

 

(xxi)   return on investment;

 

(xxii)   total shareholder return;

 

(xxiii)   employee satisfaction;

 

(xxiv)   employee retention;

 

(xxv)   market share;

 



A-22

 

 

(xxvi)   customer satisfaction;

 

(xxvii)   product development;

 

(xxviii)   research and development expenses;

 

(xxix)   completion of an identified special project;

 

(xxx)   completion of a joint venture or other corporate transaction; and

 

(xxxi)   personal performance objectives established for an individual
Participant or group of Participants.

 

(b)   Performance Targets.   Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the Performance Target level attained during the applicable Performance Period.
A Performance Target may be stated as an absolute value, an increase or decrease
in a value, or as a value determined relative to an index, a group of comparator
companies, a budget or another standard selected by the Committee.

 

10.5   Settlement of Performance Awards.

 

(a)   Determination of Final Value.   As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall determine the extent to which the applicable Performance Goals
have been attained and the resulting final value of the Award earned by the
Participant and to be paid upon its settlement in accordance with the applicable
Performance Award Formula.

 

(b)   Discretionary Adjustment of Award Formula.   In its discretion, the
Committee may, either at the time it grants a Performance Award or at any time
thereafter, provide for the positive or negative adjustment of the Performance
Award Formula applicable to a Performance Award to reflect such Participant’s
individual performance in his or her position with the Company or such other
factors as the Committee may determine.

 

(c)   Effect of Leaves of Absence.   Unless otherwise required by law or a
Participant’s Award Agreement, payment of the final value, if any, of a
Performance Award held by a Participant who has taken in excess of thirty (30)
days in unpaid leaves of absence during a Performance Period shall be prorated
on the basis of the number of days of the Participant’s Service during the
Performance Period during which the Participant was not on an unpaid leave of
absence.

 

(d)   Notice to Participants.   As soon as practicable following the Committee’s
determination in accordance with Sections 10.5(a) and (b), the Company shall
notify each Participant of the determination of the Committee.

 

(e)   Payment in Settlement of Performance Awards.   As soon as practicable
following the Committee’s determination in accordance with Sections 10.5(a) and
(b), but in any event within the Short-Term Deferral Period described in
Section 15.1 (except as otherwise provided below or consistent with the
requirements of Section 409A), payment shall be made to each eligible
Participant (or such Participant’s legal representative or other person who
acquired the right to receive such payment by reason of the Participant’s death)
of the final value of the Participant’s Performance Award. Payment of such
amount shall be made in cash, Common Shares, or a combination thereof as
determined by the Committee. Unless otherwise provided in the Award Agreement
evidencing a Performance Award, payment shall be made in a lump sum. If
permitted by the Committee, the Participant may elect, consistent with the
requirements of Section 409A, to defer receipt of all or any portion of the
payment to be made to the Participant pursuant to this Section, and such
deferred payment date(s) elected by the Participant shall be set forth in the
Award Agreement. If any payment is to be made on a deferred basis, the Committee
may, but shall not be obligated to, provide for the payment during the deferral
period of Dividend Equivalent Rights or interest.

 

(f)   Provisions Applicable to Payment in Shares.   If payment is to be made in
Common Shares, the number of such shares shall be determined by dividing the
final value of the Performance

 



A-23

 

 

Award by the Fair Market Value of a Common Share determined by the method
specified in the Award Agreement. Common Shares issued in payment of any
Performance Award may be fully vested and freely transferable shares or may be
Common Shares subject to Vesting Conditions as provided in Section 8.5. Any
shares subject to Vesting Conditions shall be evidenced by an appropriate Award
Agreement and shall be subject to the provisions of Sections 8.5 through 8.8
above.

 

10.6   Voting Rights; Dividend Equivalent Rights and
Distributions.   Participants shall have no voting rights with respect to Common
Shares represented by Performance Share Awards until the date of the issuance of
such shares, if any (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). However, the
Committee, in its discretion, may provide in the Award Agreement evidencing any
Performance Share Award that the Participant shall be entitled to Dividend
Equivalent Rights with respect to the payment of cash dividends on Common Shares
during the period beginning on the date the Award is granted and ending, with
respect to each share subject to the Award, on the earlier of the date on which
the Performance Shares are settled or the date on which they are forfeited. Such
Dividend Equivalent Rights, if any, shall be credited to the Participant either
in cash or in the form of additional whole Performance Shares as of the date of
payment of such cash dividends on Common Shares, as determined by the Committee.
The number of additional Performance Shares (rounded to the nearest whole
number), if any, to be so credited shall be determined by dividing (a) the
amount of cash dividends paid on the dividend payment date with respect to the
number of Common Shares represented by the Performance Shares previously
credited to the Participant by (b) the Fair Market Value per Common Share on
such date. Dividend Equivalent Rights, if any, shall be accumulated and paid to
the extent that the related Performance Shares become nonforfeitable. Settlement
of Dividend Equivalent Rights may be made in cash, Common Shares, or a
combination thereof as determined by the Committee, and may be paid on the same
basis as settlement of the related Performance Share as provided in
Section 10.5. Dividend Equivalent Rights shall not be paid with respect to
Performance Units. In the event of a dividend or distribution paid in Common
Shares or other property or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.4, appropriate
adjustments shall be made in the Participant’s Performance Share Award so that
it represents the right to receive upon settlement any and all new, substituted
or additional securities or other property (other than regular, periodic cash
dividends) to which the Participant would be entitled by reason of the Common
Shares issuable upon settlement of the Performance Share Award, and all such
new, substituted or additional securities or other property shall be immediately
subject to the same Performance Goals as are applicable to the Award.

 

10.7   Effect of Termination of Service.   Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Performance Award,
the effect of a Participant’s termination of Service on the Performance Award
shall be as follows:

 

(a)   Death or Disability.   If the Participant’s Service terminates because of
the death or Disability of the Participant before the completion of the
Performance Period applicable to the Performance Award, the final value of the
Participant’s Performance Award shall be determined by the extent to which the
applicable Performance Goals have been attained with respect to the entire
Performance Period and shall be prorated based on the number of months of the
Participant’s Service during the Performance Period. Payment shall be made
following the end of the Performance Period in any manner permitted by
Section 10.5.

 

(b)   Other Termination of Service.   If the Participant’s Service terminates
for any reason except death or Disability before the completion of the
Performance Period applicable to the Performance Award, such Award shall be
forfeited in its entirety; provided, however, that in the event of an
involuntary termination of the Participant’s Service, the Committee, in its
discretion, may waive the automatic forfeiture of all or any portion of any such
Award and determine the final value of the Performance Award in the manner
provided by Section 10.7(a). Payment of any amount pursuant to this Section
shall be made following the end of the Performance Period in any manner
permitted by Section 10.5.

 

10.8   Nontransferability of Performance Awards.   Prior to settlement in
accordance with the provisions of the Plan, no Performance Award shall be
subject in any manner to anticipation, alienation,

 



A-24

 

 

sale, exchange, transfer, assignment, pledge, encumbrance, or garnishment by
creditors of the Participant or the Participant’s beneficiary, except transfer
by will or by the laws of descent and distribution. All rights with respect to a
Performance Award granted to a Participant hereunder shall be exercisable during
his or her lifetime only by such Participant or the Participant’s guardian or
legal representative.

 

11.CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS.

 

Cash-Based Awards and Other Stock-Based Awards shall be evidenced by Award
Agreements in such form as the Committee shall establish. Such Award Agreements
may incorporate all or any of the terms of the Plan by reference and shall
comply with and be subject to the following terms and conditions:

 

11.1   Grant of Cash-Based Awards.   Subject to the provisions of the Plan, the
Committee, at any time and from time to time, may grant Cash-Based Awards to
Participants in such amounts and upon such terms and conditions, including the
achievement of performance criteria, as the Committee may determine.

 

11.2   Grant of Other Stock-Based Awards.   The Committee may grant other types
of equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted securities,
stock-equivalent units, stock appreciation units, securities or debentures
convertible into Common Shares or other forms determined by the Committee) in
such amounts and subject to such terms and conditions as the Committee shall
determine. Other Stock-Based Awards may be made available as a form of payment
in the settlement of other Awards or as payment in lieu of compensation to which
a Participant is otherwise entitled. Other Stock-Based Awards may involve the
transfer of actual Common Shares to Participants, or payment in cash or
otherwise of amounts based on the value of Common Shares and may include,
without limitation, Awards designed to comply with or take advantage of the
applicable local laws of jurisdictions other than the United States.

 

11.3   Value of Cash-Based and Other Stock-Based Awards.   Each Cash-Based Award
shall specify a monetary payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of Common
Shares or units based on such Common Shares, as determined by the Committee. The
Committee may require the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 10.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award. If the Committee
exercises its discretion to establish performance criteria, the final value of
Cash-Based Awards or Other Stock-Based Awards that will be paid to the
Participant will depend on the extent to which the performance criteria are met.

 

11.4   Payment or Settlement of Cash-Based Awards and Other Stock-Based
Awards.   Payment or settlement, if any, with respect to a Cash-Based Award or
an Other Stock-Based Award shall be made in accordance with the terms of the
Award, in cash, Common Shares or other securities or any combination thereof as
the Committee determines. To the extent applicable, payment or settlement with
respect to each Cash-Based Award and Other Stock-Based Award shall be made in
compliance with the requirements of Section 409A.

 

11.5   Voting Rights; Dividend Equivalent Rights and
Distributions.   Participants shall have no voting rights with respect to Common
Shares represented by Other Stock-Based Awards until the date of the issuance of
such Common Shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), if any, in
settlement of such Award. However, the Committee, in its discretion, may provide
in the Award Agreement evidencing any Other Stock-Based Award that the
Participant shall be entitled to Dividend Equivalent Rights with respect to the
payment of cash dividends on Common Shares during the period beginning on the
date such Award is granted and ending, with respect to each share subject to the
Award, on the earlier of the date the Award is settled or the date on which it
is terminated. Such Dividend Equivalent Rights, if any, shall be paid in
accordance with the provisions set forth in Section 9.4. Dividend Equivalent
Rights shall not be granted with respect to Cash-Based Awards. In the event of a
dividend or distribution paid in Common Shares or other property or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.4, appropriate adjustments shall be made in the

 



A-25

 

 

Participant’s Other Stock-Based Award so that it represents the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than regular, periodic cash dividends) to which the Participant
would be entitled by reason of the Common Shares issuable upon settlement of
such Award, and all such new, substituted or additional securities or other
property shall be immediately subject to the same Vesting Conditions and
performance criteria, if any, as are applicable to the Award.

 

11.6   Effect of Termination of Service.   Each Award Agreement evidencing a
Cash-Based Award or Other Stock-Based Award shall set forth the extent to which
the Participant shall have the right to retain such Award following termination
of the Participant’s Service. Such provisions shall be determined in the
discretion of the Committee, need not be uniform among all Cash-Based Awards or
Other Stock-Based Awards, and may reflect distinctions based on the reasons for
termination, subject to the requirements of Section 409A, if applicable.

 

11.7   Nontransferability of Cash-Based Awards and Other Stock-Based
Awards.   Prior to the payment or settlement of a Cash-Based Award or Other
Stock-Based Award, the Award shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. The
Committee may impose such additional restrictions on any Common Shares issued in
settlement of Cash-Based Awards and Other Stock-Based Awards as it may deem
advisable, including, without limitation, minimum holding period requirements,
restrictions under applicable federal securities laws, under the requirements of
any stock exchange or market upon which such Common Shares are then listed
and/or traded, or under any state securities laws or foreign law applicable to
such Common Shares.

 

12.STANDARD FORMS OF AWARD AGREEMENT.

 

12.1   Award Agreements.   Each Award shall comply with and be subject to the
terms and conditions set forth in the appropriate form of Award Agreement
approved by the Committee and as amended from time to time. No Award or
purported Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement, which execution may be evidenced
by electronic means.

 

12.2   Authority to Vary Terms.   The Committee shall have the authority from
time to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.

 

13.CHANGE IN CONTROL.

 

13.1   Effect of Change in Control on Awards.   In the event of a Change in
Control, outstanding Awards shall be subject to the definitive agreement entered
into by the Company in connection with the Change in Control. Subject to the
requirements and limitations of Section 409A, if applicable, the Committee may
provide for any one or more of the following:

 

(a)   Accelerated Vesting.   In its discretion, the Committee may provide in the
grant of any Award or at any other time may take such action as it deems
appropriate to provide for acceleration of the exercisability, vesting and/or
settlement in connection with a Change in Control of each or any outstanding
Award or portion thereof and shares acquired pursuant thereto upon such
conditions, including termination of the Participant’s Service prior to, upon,
or following the Change in Control, and to such extent as the Committee
determines.

 

(b)   Assumption, Continuation or Substitution.   In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Participant, assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the

 



A-26

 

 

Acquiror’s stock, as applicable. For purposes of this Section, if so determined
by the Committee in its discretion, an Award denominated in Common Shares shall
be deemed assumed if, following the Change in Control, the Award confers the
right to receive, subject to the terms and conditions of the Plan and the
applicable Award Agreement, for each Common Share subject to the Award
immediately prior to the Change in Control, the consideration (whether shares,
cash, other securities or property or a combination thereof) to which a holder
of a Common Share on the effective date of the Change in Control was entitled
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Common
Shares); provided, however, that if such consideration is not solely common
stock of the Acquiror, the Committee may, with the consent of the Acquiror,
provide for the consideration to be received upon the exercise or settlement of
the Award, for each Common Share subject to the Award, to consist solely of
common stock of the Acquiror equal in Fair Market Value to the per share
consideration received by holders of Common Shares pursuant to the Change in
Control. Any Award or portion thereof which is neither assumed or continued by
the Acquiror in connection with the Change in Control nor exercised or settled
as of the time of consummation of the Change in Control shall terminate and
cease to be outstanding effective as of the time of consummation of the Change
in Control.

 

(c)   Cash-Out of Outstanding Stock-Based Awards.   The Committee may, in its
discretion and without the consent of any Participant, determine that, upon the
occurrence of a Change in Control, each or any Award denominated in Common
Shares or portion thereof outstanding immediately prior to the Change in Control
and not previously exercised or settled shall be canceled in exchange for a
payment with respect to each vested Common Share (and each unvested Common
Share, if so determined by the Committee) subject to such canceled Award in
(i) cash, (ii) shares of the Company or of a corporation or other business
entity that is a party to the Change in Control, or (iii) other property which,
in any such case, shall be in an amount having a Fair Market Value equal to the
Fair Market Value of the consideration to be paid per Common Share in the Change
in Control, reduced (but not below zero) by the exercise or purchase price per
share, if any, under such Award. In the event such determination is made by the
Committee, an Award having an exercise or purchase price per share equal to or
greater than the Fair Market Value of the consideration to be paid per Common
Share in the Change in Control may be canceled without payment of consideration
to the holder thereof. Payment pursuant to this Section (reduced by applicable
withholding taxes, if any) shall be made to Participants in respect of the
vested portions of their canceled Awards as soon as practicable following the
date of the Change in Control and in respect of the unvested portions of their
canceled Awards in accordance with the vesting schedules applicable to such
Awards, , consistent with the requirements of Section 409A, if applicable.

 

13.2   Effect of Change in Control on Nonemployee Director Awards.   Subject to
the requirements and limitations of Section 409A, if applicable, including as
provided by Section 15.4(f), in the event of a Change in Control, each
outstanding Nonemployee Director Award shall become immediately exercisable and
vested in full and, except to the extent assumed, continued or substituted for
pursuant to Section 13.1(b), shall be settled effective immediately prior to the
time of consummation of the Change in Control.

 

13.3   Federal Excise Tax Under Section 4999 of the Code.

 

(a)   Excess Parachute Payment.   If any acceleration of vesting pursuant to an
Award and any other payment or benefit received or to be received by a
Participant would subject the Participant to any excise tax pursuant to
Section 4999 of the Code due to the characterization of such acceleration of
vesting, payment or benefit as an “excess parachute payment” under Section 280G
of the Code, then, provided such election would not subject the Participant to
taxation under Section 409A, the Participant may elect to reduce the amount of
any acceleration of vesting called for under the Award in order to avoid such
characterization.

 

(b)   Determination by Tax Firm.   To aid the Participant in making any election
called for under Section 13.3(a), no later than the date of the occurrence of
any event that might reasonably be anticipated to result in an “excess parachute
payment” to the Participant as described in Section 13.3(a), the Company shall
request a determination in writing by the professional firm

 



A-27

 

 

engaged by the Company for general tax purposes, or, if the tax firm so engaged
by the Company is serving as accountant or auditor for the Acquiror, the Company
will appoint a nationally recognized tax firm to make the determinations
required by this Section (the “Tax Firm”). As soon as practicable thereafter,
the Tax Firm shall determine and report to the Company and the Participant the
amount of such acceleration of vesting, payments and benefits which would
produce the greatest after-tax benefit to the Participant. For the purposes of
such determination, the Tax Firm may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Participant shall furnish to the Tax Firm such
information and documents as the Tax Firm may reasonably request in order to
make its required determination. The Company shall bear all fees and expenses
the Tax Firm charges in connection with its services contemplated by this
Section.

 

14.COMPLIANCE WITH SECURITIES LAW.

 

The grant of Awards and the issuance of Common Shares pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
provincial, state and foreign law with respect to such securities and the
requirements of any stock exchange or market system upon which the Common Shares
may then be listed. In addition, no Award may be exercised or shares issued
pursuant to an Award unless (a) a registration statement under the Securities
Act shall at the time of such exercise or issuance be in effect with respect to
the shares issuable pursuant to the Award, or (b) in the opinion of legal
counsel to the Company, the shares issuable pursuant to the Award may be issued
in accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares under the Plan shall relieve the Company of any liability in respect of
the failure to issue or sell such shares as to which such requisite authority
shall not have been obtained. As a condition to issuance of any Common Shares,
the Company may require the Participant to satisfy any qualifications that may
be necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

 

15.COMPLIANCE WITH SECTION 409A.

 

15.1   Awards Subject to Section 409A.   The Company intends that Awards granted
pursuant to the Plan shall either be exempt from or comply with Section 409A,
and the Plan shall be so construed. The provisions of this Section 15 shall
apply to any Award or portion thereof that constitutes or provides for payment
of Section 409A Deferred Compensation. Such Awards may include, without
limitation:

 

(a)   A Nonstatutory Stock Option or SAR that includes any feature for the
deferral of compensation other than the deferral of recognition of income until
the later of (i) the exercise or disposition of the Award or (ii) the time the
shares acquired pursuant to the exercise of the Award first becomes
substantially vested.

 

(b)   Any Restricted Stock Unit Award, Performance Award, Cash-Based Award or
Other Stock-Based Award that either (i) provides by its terms for settlement of
all or any portion of the Award at a time or upon an event that will or may
occur later than the end of the Short-Term Deferral Period (as defined below) or
(ii) permits the Participant granted the Award to elect one or more dates or
events upon which the Award will be settled after the end of the Short-Term
Deferral Period.

 

Subject to the provisions of Section 409A, the term “Short-Term Deferral Period”
means the 21/2 month period ending on the later of (i) the 15th day of the third
month following the end of the Participant’s taxable year in which the right to
payment under the applicable portion of the Award is no longer subject to a
substantial risk of forfeiture or (ii) the 15th day of the third month following
the end of the Company’s taxable year in which the right to payment under the
applicable portion of the Award is no longer subject to a substantial risk of
forfeiture. For this purpose, the term “substantial risk of forfeiture” shall
have the meaning provided by Section 409A.

 

15.2   Deferral and/or Distribution Elections.   Except as otherwise permitted
or required by Section 409A, the following rules shall apply to any compensation
deferral and/or payment elections

 



A-28

 

 

(each, an “Election”) that may be permitted or required by the Committee
pursuant to an Award providing Section 409A Deferred Compensation:

 

(a)   Elections must be in writing and specify the amount of the payment in
settlement of an Award being deferred, as well as the time and form of payment
as permitted by this Plan.

 

(b)   Elections shall be made by the end of the Participant’s taxable year prior
to the year in which services commence for which an Award may be granted to the
Participant.

 

(c)   Elections shall continue in effect until a written revocation or change in
Election is received by the Company, except that a written revocation or change
in Election must be received by the Company prior to the last day for making the
Election determined in accordance with paragraph (b) above or as permitted by
Section 15.3.

 

15.3   Subsequent Elections.   Except as otherwise permitted or required by
Section 409A, any Award providing Section 409A Deferred Compensation which
permits a subsequent Election to delay the payment or change the form of payment
in settlement of such Award shall comply with the following requirements:

 

(a)   No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made.

 

(b)   Each subsequent Election related to a payment in settlement of an Award
not described in Section 15.4(a)(ii), 15.4(a)(iii) or 15.4(a)(vi) must result in
a delay of the payment for a period of not less than five (5) years from the
date on which such payment would otherwise have been made.

 

(c)   No subsequent Election related to a payment pursuant to
Section 15.4(a)(iv) shall be made less than twelve (12) months before the date
on which such payment would otherwise have been made.

 

(d)   Subsequent Elections shall continue in effect until a written revocation
or change in the subsequent Election is received by the Company, except that a
written revocation or change in a subsequent Election must be received by the
Company prior to the last day for making the subsequent Election determined in
accordance the preceding paragraphs of this Section 15.3.

 

15.4   Payment of Section 409A Deferred Compensation.

 

(a)   Permissible Payments.   Except as otherwise permitted or required by
Section 409A, an Award providing Section 409A Deferred Compensation must provide
for payment in settlement of the Award only upon one or more of the following:

 

(i)   The Participant’s “separation from service” (as defined by Section 409A);

 

(ii)   The Participant’s becoming “disabled” (as defined by Section 409A);

 

(iii)   The Participant’s death;

 

(iv)   A time or fixed schedule that is either (i) specified by the Committee
upon the grant of an Award and set forth in the Award Agreement evidencing such
Award or (ii) specified by the Participant in an Election complying with the
requirements of Section 15.2 or 15.3, as applicable;

 

(v)   A change in the ownership or effective control or the Company or in the
ownership of a substantial portion of the assets of the Company determined in
accordance with Section 409A; or

 

(vi)   The occurrence of an “unforeseeable emergency” (as defined by
Section 409A).

 

(b)   Installment Payments.   It is the intent of this Plan that any right of a
Participant to receive installment payments (within the meaning of Section 409A)
shall, for all purposes of Section 409A, be treated as a right to a series of
separate payments.

 



A-29

 

 

(c)   Required Delay in Payment to Specified Employee Pursuant to Separation
from Service.   Notwithstanding any provision of the Plan or an Award Agreement
to the contrary, except as otherwise permitted by Section 409A, no payment
pursuant to Section 15.4(a)(i) in settlement of an Award providing for
Section 409A Deferred Compensation may be made to a Participant who is a
“specified employee” (as defined by Section 409A) as of the date of the
Participant’s separation from service before the date (the “Delayed Payment
Date”) that is six (6) months after the date of such Participant’s separation
from service, or, if earlier, the date of the Participant’s death. All such
amounts that would, but for this paragraph, become payable prior to the Delayed
Payment Date shall be accumulated and paid on the Delayed Payment Date.

 

(d)   Payment Upon Disability.   All distributions of Section 409A Deferred
Compensation payable pursuant to Section 15.4(a)(ii) by reason of a Participant
becoming disabled shall be paid in a lump sum or in periodic installments as
established by the Participant’s Election. If the Participant has made no
Election with respect to distributions of Section 409A Deferred Compensation
upon becoming disabled, all such distributions shall be paid in a lump sum upon
the determination that the Participant has become disabled.

 

(e)   Payment Upon Death.   If a Participant dies before complete distribution
of amounts payable upon settlement of an Award subject to Section 409A, such
undistributed amounts shall be distributed to his or her beneficiary under the
distribution method for death established by the Participant’s Election upon
receipt by the Committee of satisfactory notice and confirmation of the
Participant’s death. If the Participant has made no Election with respect to
distributions of Section 409A Deferred Compensation upon death, all such
distributions shall be paid in a lump sum upon receipt by the Committee of
satisfactory notice and confirmation of the Participant’s death.

 

(f)   Payment Upon Change in Control.   Notwithstanding any provision of the
Plan or an Award Agreement to the contrary, to the extent that any amount
constituting Section 409A Deferred Compensation would become payable under this
Plan by reason of a Change in Control, such amount shall become payable only if
the event constituting a Change in Control would also constitute a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of
Section 409A. Any Award which constitutes Section 409A Deferred Compensation and
which would vest and otherwise become payable upon a Change in Control as a
result of the failure of the Acquiror to assume, continue or substitute for such
Award in accordance with Section 13.1(b) shall vest to the extent provided by
such Award but shall be converted automatically at the effective time of such
Change in Control into a right to receive, in cash on the date or dates such
award would have been settled in accordance with its then existing settlement
schedule (or as required by Section 15.4(c)), an amount or amounts equal in the
aggregate to the intrinsic value of the Award at the time of the Change in
Control.

 

(g)   Payment Upon Unforeseeable Emergency.   The Committee shall have the
authority to provide in the Award Agreement evidencing any Award providing for
Section 409A Deferred Compensation for payment pursuant to Section 15.4(a)(vi)
in settlement of all or a portion of such Award in the event that a Participant
establishes, to the satisfaction of the Committee, the occurrence of an
unforeseeable emergency. In such event, the amount(s) distributed with respect
to such unforeseeable emergency cannot exceed the amounts reasonably necessary
to satisfy the emergency need plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution(s), after taking into account the
extent to which such emergency need is or may be relieved through reimbursement
or compensation by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship) or by cessation of deferrals under the Award. All
distributions with respect to an unforeseeable emergency shall be made in a lump
sum upon the Committee’s determination that an unforeseeable emergency has
occurred. The Committee’s decision with respect to whether an unforeseeable
emergency has occurred and the manner in which, if at all, the payment in
settlement of an Award shall be altered or modified, shall be final, conclusive,
and not subject to approval or appeal.

 



A-30

 

 

(h)   Prohibition of Acceleration of Payments.   Notwithstanding any provision
of the Plan or an Award Agreement to the contrary, this Plan does not permit the
acceleration of the time or schedule of any payment under an Award providing
Section 409A Deferred Compensation, except as permitted by Section 409A.

 

(i)   No Representation Regarding Section 409A Compliance.   Notwithstanding any
other provision of the Plan, the Company makes no representation that Awards
shall be exempt from or comply with Section 409A. No Participating Company shall
be liable for any tax, penalty or interest imposed on a Participant by
Section 409A.

 

16.TAX WITHHOLDING.

 

16.1   Tax Withholding in General.   The Company shall have the right to deduct
from any and all payments made under the Plan, or to require the Participant,
through payroll withholding, cash payment or otherwise, to make adequate
provision for, the federal, state, provincial, local and foreign taxes
(including social insurance), if any, required by law to be withheld by any
Participating Company with respect to an Award or the shares acquired pursuant
thereto. The Company shall have no obligation to deliver Common Shares, to
release Common Shares from an escrow established pursuant to an Award Agreement,
or to make any payment in cash under the Plan until the Participating Company
Group’s tax withholding obligations have been satisfied by the Participant.

 

16.2   Withholding in or Directed Sale of Shares.   The Company shall have the
right, but not the obligation, to deduct from the Common Shares issuable to a
Participant upon the exercise or settlement of an Award, or to accept from the
Participant the tender of, a number of whole Common Shares having a Fair Market
Value, as determined by the Company, equal to all or any part of the tax
withholding obligations of any Participating Company. The Fair Market Value of
any Common Shares withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates (or the maximum individual statutory withholding
rates for the applicable jurisdiction if use of such rates would not result in
adverse accounting consequences or cost). The Company may require a Participant
to direct a broker, upon the vesting, exercise or settlement of an Award, to
sell a portion of the shares subject to the Award determined by the Company in
its discretion to be sufficient to cover the tax withholding obligations of any
Participating Company and to remit an amount equal to such tax withholding
obligations to such Participating Company in cash.

 

17.AMENDMENT, SUSPENSION OR TERMINATION OF PLAN.

 

The Committee may amend, suspend or terminate the Plan at any time. However,
without the approval of the Company’s shareholders, there shall be (a) no
increase in the maximum aggregate number of Common Shares that may be issued
under the Plan (except by operation of the provisions of Sections 4.2 and 4.3),
(b) no change in the class of persons eligible to receive Incentive Stock
Options, and (c) no other amendment of the Plan that would require approval of
the Company’s shareholders under any applicable law, regulation or rule,
including the rules of any stock exchange or quotation system upon which the
Common Shares may then be listed or quoted. No amendment, suspension or
termination of the Plan shall affect any then outstanding Award unless expressly
provided by the Committee. Except as provided by the next sentence, no
amendment, suspension or termination of the Plan may have a materially adverse
effect on any then outstanding Award without the consent of the Participant.
Notwithstanding any other provision of the Plan or any Award Agreement to the
contrary, the Committee may, in its sole and absolute discretion and without the
consent of any Participant, amend the Plan or any Award Agreement, to take
effect retroactively or otherwise, as it deems necessary or advisable for the
purpose of conforming the Plan or such Award Agreement to any present or future
law, regulation or rule applicable to the Plan, including, but not limited to,
Section 409A.

 

18.MISCELLANEOUS PROVISIONS.

 

18.1   Repurchase Rights.   Shares issued under the Plan may be subject to one
or more repurchase options, or other conditions and restrictions as determined
by the Committee in its discretion at the time the Award is granted. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the

 



A-31

 

 

Company. Upon request by the Company, each Participant shall execute any
agreement evidencing such transfer restrictions prior to the receipt of Common
Shares hereunder and shall promptly present to the Company any and all
certificates representing Common Shares acquired hereunder for the placement on
such certificates of appropriate legends evidencing any such transfer
restrictions.

 

18.2   Forfeiture Events.

 

(a)   The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of Service for Cause or any act by a Participant, whether before or
after termination of Service, that would constitute Cause for termination of
Service, or any accounting restatement due to material noncompliance of the
Company with any financial reporting requirements of securities laws as a result
of which, and to the extent that, such reduction, cancellation, forfeiture, or
recoupment is required by applicable securities laws. In addition, to the extent
that claw-back or similar provisions applicable to Awards are required by
applicable law, listing standards and/or policies adopted by the Company, Awards
granted under the Plan shall be subject to such provisions.

 

(b)   If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any Participant who
knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, and any
Participant who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company for
(i) the amount of any payment in settlement of an Award received by such
Participant during the twelve- (12-) month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document embodying such financial
reporting requirement, and (ii) any profits realized by such Participant from
the sale of securities of the Company during such twelve- (12-) month period.

 

18.3   Provision of Information.   Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common shareholders.

 

18.4   Rights as Employee, Consultant or Director.   No person, even though
eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an Employee, Consultant or Director or interfere
with or limit in any way any right of a Participating Company to terminate the
Participant’s Service at any time. To the extent that an Employee of a
Participating Company other than the Company receives an Award under the Plan,
that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.

 

18.5   Rights as a Shareholder.   A Participant shall have no rights as a
shareholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.4 or another provision of the Plan.

 

18.6   Delivery of Title to Shares.   Subject to any governing rules or
regulations, the Company shall issue or cause to be issued the Common Shares
acquired pursuant to an Award and shall deliver such shares to or for the
benefit of the Participant by means of one or more of the following: (a) by
delivering to the Participant evidence of book entry Common Shares credited to
the account of the Participant, (b) by depositing such Common Shares for the
benefit of the Participant with any broker with which the Participant has an
account relationship, or (c) by delivering such Common Shares to the Participant
in certificate form.

 



A-32

 

 

18.7   Fractional Shares.   The Company shall not be required to issue
fractional shares upon the exercise or settlement of any Award.

 

18.8   Retirement and Welfare Plans.   Neither Awards made under this Plan nor
Common Shares or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit. In addition, unless a written employment agreement or
other service agreement specifically references Awards, a general reference to
“benefits” or a similar term in such agreement shall not be deemed to refer to
Awards granted hereunder.

 

18.9   Beneficiary Designation.   Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse. If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.

 

18.10   Severability.   If any one or more of the provisions (or any part
thereof) of this Plan shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan shall not in any way be affected or
impaired thereby.

 

18.11   No Constraint on Corporate Action.   Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.

 

18.12   Unfunded Obligation.   Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be considered unfunded and unsecured obligations for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. No Participating Company shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company. The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.

 

18.13   Choice of Law.   Except to the extent governed by applicable federal
law, the validity, interpretation, construction and performance of the Plan and
each Award Agreement shall be governed by the laws of the State of Texas,
without regard to its conflict of law rules.

 

IN WITNESS WHEREOF, the undersigned Chief Financial Officer of the Company
certifies that the foregoing sets forth the Epsilon Energy Ltd. 2020 Equity
Incentive Plan as duly adopted by the Company’s shareholders effective as of the
Effective Date.

 

  /s/ B. Lane Bond   B. Lane Bond   Chief Financial Officer

 

A-33

